Exhibit 10.1

 
AGREEMENT TO ASSIGN MINING RIGHTS ENTERED INTO, ON ONE PART, BY CORPORACION
KEDAH, S.A. DE C.V., HEREINAFTER REFERRED TO AS THE ASSIGNOR, HEREIN REPRESENTED
BY MR. HECTOR CERVANTES-TREJO, ACTING IN HIS CAPACITY OF SOLE ADMINISTRATOR AND
LEGAL REPRESENTATIVE AND, ON THE OTHER PART, AMERICAN METAL MINING, S.A. DE
C.V., HEREINAFTER REFERRED TO AS THE ASSIGNEE, HEREIN REPRESENTED BY MR. RAMIRO
TREVIZO-GONZALEZ, ACTING IN HIS CAPACITY OF DULY AUTHORIZED REPRESENTATIVE,
COLLECTIVELY REFERRED TO AS THE PARTIES, IN ACCORDANCE WITH THE FOLLOWING
RECITALS, STATEMENTS AND ARTICLES:
 
RECITALS
 
I. THE ASSIGNOR declares under oath through its duly authorized representative:
 
a) That on October 1st, 2001, mining concession number 214,549 over the lot
named MINA EL CHAMPIÑON was issued in favor of Maria de Lourdes Alvarez-Félix,
at first having eighty percent (80%) of the mining rights derived therefrom and
the remaining twenty percent (20%) under the name of Manuel de Jesús
Coronel-Beltran, as recorded under certificate 49, page 25, volume 322 of the
Mining Concessions Register of the Public Mining Registry.
 
b) That on August 3, 2004, an Agreement to Assign Mining Concession Rights was
subscribed, by virtue of which, among other terms and conditions, Manuel de
Jesús Coronel-Beltrán, acting as THE ASSIGNOR, assigned in favor of Manuel
Coronel-Beltrán, acting as THE ASSIGNEE, twenty percent (20%) of the mining
rights derived from the Mining Concession of which he was originally the
titleholder.   Said agreement was executed and ratified before Mr. Francisco
Javier Gaxiola-Beltrán, Notary Public number 161 of the State of Sinaloa,
Mexico, and its effect regarding the Mining Concession was recorded on April 2,
2009, with the Public Mining Registry, specifically under certificate 70, page
43, volume 24 of the Public Mining Registry.
 
 
1

--------------------------------------------------------------------------------

 
 
c) That on November 8, 2006, an Agreement to Assign Mining Concession Rights was
subscribed, by virtue of which, among other terms and conditions, Manuel
Coronel-Beltrán, acting as THE ASSIGNOR, assigned in favor of Maria de Lourdes
Alvarez-Félix, acting as THE ASSIGNEE, twenty percent (20%) of the mining rights
derived therefrom. Hence, the total mining rights derived from the Mining
Concession assigned over the lot named MINA EL CHAMPIÑON were acquired by María
de Lourdes Alvarez-Félix. Said agreement was executed and ratified before Mr.
Renato Vega-Carrillo, Notary Public number 174 of the State of Sinaloa, Mexico,
and its effect regarding the Mining Concession was recorded on April 2, 2009
with the Public Mining Registry, specifically under certificate 63, page 36,
volume 25 of the Public Mining Registry.
 
d) That on August 10, 2011, an Agreement to Rescind the Assigning of Mining
Concession was subscribed, by virtue of which, among other terms and conditions,
Maria de Lourdes Alvarez-Félix and Manuel Coronel-Beltrán agreed to rescind the
agreement described in the preceding paragraph. Said agreement was executed and
ratified before Mr. Renato Vega-Carrillo, Notary Public number 174 of the State
of Sinaloa, Mexico.  At date, it has not yet been filed with the Public Mining
Registry.
 
 
2

--------------------------------------------------------------------------------

 
 
e) That on August 11, 2011, an Agreement to Assign Mining Concession Rights was
subscribed, by virtue of which, among other terms and conditions, Maria de
Lourdes Alvarez-Félix, acting as THE ASSIGNOR, assigned in favor of Manuel
Coronel-Beltrán, acting as THE ASSIGNEE, eighty percent (80%) of the mining
rights derived therefrom. Said agreement was executed and ratified before Mr.
Renato Vega-Carrillo, Notary Public number 174 of the State of Sinaloa,
Mexico.  At date, it has not yet been filed with the Public Mining Registry.
 
f) That on August 11, 2011, an Agreement to Assign Mining Concession Rights was
subscribed, by virtue of which, among other terms and conditions, Manuel
Coronel-Beltrán, acting as THE ASSIGNOR, assigned in favor of CORPORACION KEDAH,
S.A. DE C.V., acting as THE ASSIGNEE, one hundred percent (100%) of the mining
rights derived therefrom. Said agreement was executed and ratified before Mr.
Lamberto Barboa-Valenzuela, Notary Public number 79 of the State of Sinaloa,
Mexico.  At date, it has not yet been filed with the Public Mining Registry.
 
g) That similarly, on September 1st, 2011, THE PARTIES agreed to enter into a
diverse Mining Exploration and Exploitation Agreement regarding the mining
concession title number 214,549, over the lot named MINA EL CHAMPIÑON, under
which the current ASSIGNEE may explore and mine said mining concession for a
10-year term by paying the considerations set in said agreement.
 
In accordance with the agreement described in the preceding paragraph, the
current Assignee made various payments to CORPORACION KEDAH, S.A. DE C.V., on
the dates stated below:
 
Payments
 
Date
Advance
payment
Value Added Tax
Total
7/18/11
$   64,655.17
           $  10,344.83
$   75,000.00
8/30/11
10,344.83
1,655.17
12,000.00
9/14/11
100,000.00
16,000.00
116,000.00
3/28/12
60,344.83
9,655.17
70,00.000
Total Advance
Payments
 
$ 235,344.83
 
$   37,655.17
 
$ 273,000.00

 
Amounts expressed in U.S. dollars (U.S. currency).
 
 
3

--------------------------------------------------------------------------------

 
 
h) In their best interest, THE PARTIES have agreed to rescind the mining
exploration and exploitation agreement described above, thus executing on this
date the applicable rescission agreement in order to enter into the assigning
agreement herein to assign the mining rights and to take as early payment the
amounts paid in advance as described in the immediately preceding paragraph,
which are to be credited towards the price of the concession of said mining
rights.
 
STATEMENTS
 
I. THE ASSIGNOR declares under oath, through its legally authorized
representative:
 
a) That it is a Mexican company, specifically a Variable Capital Corporation,
duly incorporated and operating according to the applicable legal dispositions
in force in Mexico, as evidenced in Public Deed number 11,750, drawn on July 23,
2009, before Mr. Jorge Mazpulez-Pérez, Notary Public number 14 of the Morelos
Judicial District, State of Chihuahua, Mexico, instrument that was duly recorded
with the Public Trade Registry for said judicial district under electronic folio
number 25,362*10, dated August 18, 2009, and in virtue of which the
Incorporation Deed of the Company was legalized having, therefore, the
personality and capacity required to enter into the legal act herein;
 
b) That its representative has the required and sufficient mandates, powers and
faculties to execute the agreement herein, as evidenced in the instrument
described above, which to date have been neither restricted, limited, suspended
nor revoked;
 
 
4

--------------------------------------------------------------------------------

 
 
c) That by signing this instrument he is not exceeding any of his powers,
mandates or faculties, since the terms and conditions in connection with this
matter have been submitted to the Board of Directors of THE ASSIGNOR for their
consideration, and its legalization has been duly approved under the terms of
its statutory regime;
 
d)  That it has been duly inscribed in the Federal Taxpayers Registry, Taxpayer
ID number CKE-090723-435 and that it is current in its payment obligations
regarding taxes and other applicable contributions according to the applicable
tax law in force;
 
e) That its corporate purpose includes the feasibility of carrying out any
mining activities, as well as to assign them onerously, which is the case of the
agreement herein;
 
f) That it is the legitimate titleholder of the total concession granted over
the lot named MINA EL CHAMPIÑON, with a surface area of 150 hectares, located in
the Choix municipality, State of Sinaloa, Mexico, title number 214,549 granted
on October 1st, 2001, and valid from October 2, 2001, through October 1, 2051,
hereinafter referred to as THE CONCESSION;
 
g) That obligations imposed by the current applicable law have been met at
date.  Said obligations apply to holders of administrative authorizations such
as THE CONCESSION, including payment of any applicable fees pursuant to the
Federal Fees Law;
 
h) That the mining rights derived from THE CONCESSION are free from lien,
encumbrance, burden, levy or limitation of any sort in their domain.  Hence,
their disposition is legally possible as agreed, whether in part or as a whole;
 
 
5

--------------------------------------------------------------------------------

 
 
i) That THE CONCESSION lot is in good condition at present, taking into
consideration the fact that during mining activities performed therein all
applicable legal dispositions on mining, environmental and other matters were
fully met;
 
j) That the landmarks identifying the boundaries of the lots comprised in THE
CONCESSION are in good condition, having been built in compliance with the
applicable legal provisions in force;
 
k) That they wish to assign fully, definitively and onerously in favor of THE
ASSIGNEE the total mining rights derived from THE CONCESSION, complying at all
times with the terms and conditions of the agreement herein;
 
l) That they acknowledge having received from THE ASSIGNEE the amount of US$
235,344.83 (two hundred thirty five thousand three hundred forty four dollars
and 83/100 U.S. Cy.) previous to the execution of the agreement herein,
specifically as advance payment of considerations due on account of the right to
explore and to exploit THE CONCESSION, plus the amount of US$37,665.17 (THIRTY
SEVEN THOUSAND SIX HUNDRED SIXTY FIVE DOLLARS AND 17/100 U.S. Cy.) for Value
Added Tax (VAT), on the dates and the amounts described in Recital 1, item l) of
the agreement herein. Hence, they accept that said amounts be considered as
advance payment towards the total assigning price mentioned in the agreement
herein;
 
m) That at date there is not any contract or agreement in force that includes
THE CONCESSION, whether directly or indirectly.  Signing this agreement,
therefore, does not imply any default on the part of THE ASSIGNOR to commitments
previously made nor to any rights previously granted in favor of any third
parties.
 
II.  THE ASSIGNEE declares under oath, through its legally authorized
representative:
 
 
6

--------------------------------------------------------------------------------

 
 
a) That it is a Mexican company, specifically a Variable Capital Corporation,
duly incorporated and operating according to the applicable legal dispositions
in force in Mexico, as evidenced in Public Deed number 17,227, drawn on
December  4, 2006, before Mr. Eugenio Fernando García-Russek, Applicant to
Notary Public, attached to Notary Public office number 28 of the Morelos
Judicial District, State of Chihuahua, Mexico, acting in the capacity of Notary
Public, on leave of absence of the Notary Public in office.  Said  instrument
was duly recorded with the Public Trade Registry for said judicial district
under electronic folio number 23,327*10, dated December 22, 2006, and in virtue
of which the Incorporation Deed of the Company was legalized having, therefore,
the personality and capacity required to enter into the legal act herein;
 
b) That its representative has the required and sufficient mandates, powers and
faculties to execute the agreement herein, as evidenced in the instrument
described above, which to date have been neither restricted, limited, suspended
nor revoked;
 
c) That by signing this instrument he is not exceeding any of his powers,
mandates or faculties, since the terms and conditions in connection with this
matter have been submitted to the Board of Directors of THE ASSIGNEE for their
consideration, and its legalization has been duly approved under the terms of
its statutory regime;
 
d)  That it has been duly inscribed in the General Mining Registry pursuant to
dispositions set forth in article 11 of the Mining Law, among other applicable
legal dispositions in force;
 
e) That its corporate purpose includes the feasibility of carrying out any
mining activities, which is the case of the agreement herein;
 
 
7

--------------------------------------------------------------------------------

 
 
f) That it has been duly inscribed in the Federal Taxpayers Registry, Taxpayer
ID number AMM-061204-4R7 and that it is current in its payment obligations
regarding taxes and other applicable contributions according to the applicable
tax law in force;
 
g) That it is the wish of the party he represents that THE ASSIGNOR assign in
favor of the party he represents the total mining rights derived from THE
CONCESSION, paying in exchange as consideration the price set and in the
specified amount, complying at all times with the terms and conditions of the
agreement herein.
 
III.  Both PARTIES declare in their own name and behalf and through their duly
authorized representative, respective, as applicable, under oath to say the
truth, that they appear before the Notary Public to draw the document herein on
good faith, free from error, intent, violence of any other vice in consent, with
the purpose of being bound by the following:
 
ARTICLES
 
FIRST. PURPOSE: Pursuant to article 2,029 and 2,248 of the Federal Civil Code,
supplementary application pursuant to article 23, last paragraph of the Mining
Law, as well as article 2 of the Code of Commerce, by signing the agreement
herein, THE ASSIGNOR transfers onerously, totally and definitively in favor of
THE ASSIGNEE all the mining rights derived from THE CONCESSION, including
everything that in fact and by law is applicable, free from lien, encumbrance or
limitation of ownership, receiving in return as consideration the true price as
determined in the articles below.
 
As a result of the transfer of rights agreed hereby, the rights and obligations
of THE ASSIGNEE arising from the concession titles whose rights are the subject
matter of this legal act are subrogated as of this date, including the
obligation to pay any applicable federal fees resulting from transferring THE
CONCESSION.
 
 
8

--------------------------------------------------------------------------------

 
 
SECOND. PRICE. As consideration for the transfer of rights described above, THE
ASSIGNEE undertakes to pay THE ASSIGNOR the amount of US$ 2,175,000 (TWO MILLION
ONE HUNDRED SEVENTY FIVE THOUSAND DOLLARS AND 00/100 U.S. Cy.) plus any
applicable Added Value Tax (THE PRICE), at all times being bound by the terms
and conditions agreed upon herein.
 
THIRD. FORM, TIME AND PLACE OF PAYMENT.  Taking into consideration the amount of
the advance payment delivered by THE ASSIGNEE in favor of THE ASSIGNOR prior to
the date of execution of the agreement herein, for the amount of US$235,344.80
(TWO HUNDRED THIRTY FIVE THOUSAND THREE HUNDRED FORTY FOUR DOLLARS AND 80/100
U.S. Cy.), plus the amount of US$37,665.17 (THRITY SEVEN THOUSAND SIX HUNDRED
SIXTY FIVE DOLLARS AND 17/100 U.S. Cy.) for Value Added Tax, THE PARTIES agree
that the remaining balance of the PRICE will be the amount of US$1,939,655.20
(ONE MILLION NINE HUNDRED THIRTY NINE THOUSAND SIX HUNDRED FIFTY FIVE DOLLARS
AND 20/100 U.S. Cy.), plus the applicable Value Added Tax, which will be paid
within the terms and amounts stated below:
 
1. First payment in the amount of US$68,965.60 (SIXTY EIGHT THOUSAND NINE
HUNDRED SIXTY FIVE DOLLARS AND 60/100 U.S. Cy.), plus the applicable Value Added
Tax on the date of execution and ratification of the agreement herein before a
Notary Public.
 
 
9

--------------------------------------------------------------------------------

 
 
2. Second payment in the amount of US$45,689.60 (FORTY FIVE THOUSAND SIX HUNDRED
EIGHTY NINE DOLLARS AND 60/100 U.S. Cy.), plus the applicable Value Added Tax
payable on May 31, 2012.
 
3. Third payment in the amount of US$200,000 (TWO HUNDRED THOUSAND DOLLARS AND
00/100 U.S. Cy.), plus the applicable Value Added Tax payable on August 1, 2012.
 
4.  Fourth payment in the amount of US$208,333.33 (TWO HUNDRED EIGHT THOUSAND
THREE HUNDRED THIRTY THREE DOLLARS AND 33/100 U.S. Cy.), plus the applicable
Value Added Tax payable on September 7, 2012.
 
5.  Fifth payment in the amount of US$408,333.33 (FOUR HUNDRED EIGHT THOUSAND
THREE HUNDRED THIRTY THREE DOLLARS AND 33/100 U.S. Cy.), plus the applicable
Value Added Tax payable on March 7, 2013.
 
6.  Sixth payment in the amount of US$408,333.33 (FOUR HUNDRED EIGHT THOUSAND
THREE HUNDRED THIRTY THREE DOLLARS AND 33/100 U.S. Cy.), plus the applicable
Value Added Tax payable on September 7, 2013.
 
7. Seventh payment in the amount of US$300,000 (THREE HUNDRED THOUSAND DOLLARS
AND 00/100 U.S. Cy.), plus the applicable Value Added Tax payable on March 7,
2014.
 
8.  Eighth payment in the amount of US$300,000 (THREE HUNDRED THOUSAND DOLLARS
AND 00/100 U.S. Cy.), plus the applicable Value Added Tax payable on September
7, 2014.
 
Notwithstanding the agreed terms, THE ASSIGNOR expressly grants in favor of THE
ASSIGNEE a 30-calendar-day grace period beginning from the due dates described
above for the payment of each one of the amounts set from the fourth to the
eighth payment, since payments mentioned in items one, two and three above shall
be paid on the aforementioned due dates.
 
 
10

--------------------------------------------------------------------------------

 
 
THE PARTIES agree that THE ASSIGNEE will be held free from any liability for
default in the fourth and subsequent payments mentioned herein in the event that
at the date THE ASSIGNEE is bound to make the applicable payments THE ASSIGNOR
has not accredited or complied with any of the following conditions:
 
A. That the company named CORPORACION KEDAH, S.A. DE C.V. is duly registered in
the Public Mining Registry.
 
B.  That THE CONCESSION subject matter of the agreement herein is duly
registered and under the name of CORPORACION KEDAH, S.A. DE C.V.
 
FOURTH:  REGISTRATION OBLIGATIONS. THE ASSIGNOR assumes the obligation to carry
out all the actions necessary to have the various contracts described above
under Recitals duly registered in the Public Mining Registry and, therefore, in
full force and effect.  THE ASSIGNOR is expressly bound to have THE CONCESSION
subject matter of the agreement herein registered in the Public Mining Registry
in favor of CORPORACION KEDAH, S.A. DE C.V. by no later than September 7, 2012,
given that this is necessary for the subsequent registration of this heads of
agreement.
 
Similarly, THE ASSIGNOR is bound to have CORPORACION KEDAH, S.A. DE C.V. duly
registered in the Public Mining Registry by no later than September 7, 2012.
 
 
11

--------------------------------------------------------------------------------

 
 
SIXTH:  ASSIGNMENT.  Prior consent in writing from THE ASSIGNOR, THE ASSIGNEE
may assign to any third party at its discretion, in part or as a whole, the
rights to which it is entitled and the applicable obligations arising from the
execution of the agreement herein. Said consent will not be denied unless there
are sufficient grounds to do so.
 
By virtue of this article, THE ASSIGNOR is bound in the broadest sense not to
assign under any terms the rights acquired hereby.
 
SEVENTH:  RESPONSIBILITES OF THE ASSIGNEE.   For all applicable legal purposes,
as of this date THE ASSIGNEE is expressly bound to hold THE ASSIGNOR free and
harmless from any claim and/or liability intended or determined arising from
direct acts for which THE ASSIGNEE, its workers, employees, representative or
officers are liable while performing mining exploration and exploitation work on
THE CONCESSION.
 
EIGHTH:   CONFIDENTIALITY.  THE PARTIES expressly undertake to maintain as
confidential any past, present or future information in connection with the
document herein when disclosed to any third party.
 
THE PARTY receiving confidential information will limit access to this
information when its representatives or employees request access to said
information for any justified and reasonable cause.  In that case, individuals
will be bound as joint obligors by THE PARTIES to maintain confidentiality
regarding any confidential information that is disclosed to them.
 
For the purposes of the article herein, the following will not be considered as
confidential information:  1) information legitimately known and obtained by the
receiving PARTY prior to the execution of the agreement herein: 2) Any
information considered as available to the public at present or in the future,
provided that this is not due to failure to comply by any of THE PARTIES with
any provisions stated herein; or 3)  Any information that shall be disclosed as
required by law by administrative or judicial mandate issued by competent
authorities, including stock market authorities.
 
 
12

--------------------------------------------------------------------------------

 
 
THE PARTIES agree that the time the obligations derived from this article will
be effective will subsist for four (4) years beginning from the date of the
execution of the document herein.
 
NINTH:  LIABILITY FOR DAMAGES:  Both THE ASSIGNOR and THE ASSIGNEE are jointly
and severally responsible for compensating any damages, if any, arising from
this agreement, caused to third parties.  In the case of THE ASSIGNEE, liability
is limited to the rights transferred by virtue of this agreement.
 
TENTH:  BREACH AND RESCISSION OF AGREEMENT: THE PARTIES agree that in the event
either of THE PARTIES fails to fulfill any of the obligations undertaken by
signing this instrument, the other party shall be entitled to demand the
enforcement of the unfulfilled obligation, on one hand, and the rescission of
the agreement herein, on the other hand, as well as payment of a compensation
for damage in both cases and, where applicable, to implement the specific
guaranty granted herein.
 
ELEVENTH:  BREACH DUE TO ACTS OF GOD OR FORCE MAJEURE.
 
It is expressly agreed that THE ASSIGNEE shall not be responsible for the delay
or failure to comply, in part or as a whole, with obligations acquired under the
terms of this document when said delay or failure is the result of or is derived
from Acts of God or force majeure, i.e., due to unforeseen facts or events of
nature or of man that are unpredictable or even when they can be expected but
cannot be avoided by THE ASSIGNEE.
 
 
13

--------------------------------------------------------------------------------

 
 
As mentioned in the preceding paragraph, THE PARTIES agree that Acts of God or
force majeure are considered to be, but not limited to: accidents such as fire,
explosions. floods, storms, earthquakes, epidemics, riots, strikes, wars,
rebellions, oppositions or disturbances caused by rural or communal communities,
or by any other incorporated group or association, whether legally or illegally,
as well as opposition or disturbances caused by any other individual preventing
the performance of mining work contemplated herein, as well as actions and/or
omissions on the part of any government authority, whether federal, state or
municipal, which includes delay or lack of timely obtaining licenses and
authorizations required from any authority, individual or company, association
or entity for carrying out mining work under this document.
 
In the event of Acts of God or force majeure, THE ASSIGNEE shall notify THE
ASSIGNOR within a 30-calendar-day term from the date THE ASSIGNEE is aware of
the event.  Said notice shall not be necessary in case that the Acts or God or
force majeure is evident to both PARTIES.
 
Notwithstanding the above, THE ASSIGNEE acknowledges that it may not allege any
Acts of God or force majeure in connection with the payment obligations acquired
by signing the agreement herein in favor of THE ASSIGNOR.
 
TWELFTH:  COMPENSATION IN CASE OF EVICTION.  THE ASSIGNOR is bound to meet
requirements for compensation to THE ASSIGNEE in case of eviction from THE
CONCESSION pursuant to article 2,283, section III of the Federal Civil Code,
among other applicable legal provisions.
 
THIRTEENTH:  ADMINISTRATIVE OBLIGATIONS. THE ASSIGNEE is expressly bound to
maintain THE CONCESSIONS valid, complying for this purpose with the formalities
and payment of respective fees, being subject to general provisions and Mexican
official standards of the mining industry pursuant to article 27 of the Mining
Law, among other relevant articles, its Rules and Regulation and other current
applicable laws.
 
 
14

--------------------------------------------------------------------------------

 
 
FOURTEENTH.  LEGALIZATION. THE PARTIES undertake to ratify this document before
Notary Public or Broker as soon as possible, so that it may be registered in the
Public Mining Registry, attached to the Ministry of Economy, as well as with the
purpose of proceeding to carry out any other administrative procedures which are
required pursuant to article 2,034 fraction III of the Federal Civil Code, 46,
fraction VI, 47 of the Mining Law, 83, last paragraph, of the Rules and
Regulations of the Mining Law and other current applicable laws. Any expenses in
connection with the implementation of the provisions of the clause herein are to
be paid in full by THE ASSIGNEE.
 
FIFTEENTH.  With the purpose of ensuring compliance with the obligations under
this agreement, THE ASSIGNEE provides as specific warranty THE CONCESSION
subject of this heads of agreement, which we request be considered in the
relevant data as if recited at length herein.
 
SIXTEENTH:  TAX LIABILITIES. Being registered and current before the Federal
Taxpayer Registry (RFC), as well as having been liable up to date for paying
taxes and other contributions, both PARTIES agree that each one of them will pay
separately their individual tax due in compliance with the terms and conditions
of this document, in conformity with the current applicable tax law.  Both
parties are bound to hold each other free from any tax liability that could be
levied by the competent authorities contravening this article.
 
 
15

--------------------------------------------------------------------------------

 
 
SEVENTEENTH:  SEPARATE ENTITIES. None of the terms and conditions contained
herein shall be construed as meaning that THE PARTIES have established any
business or association relationship between them and, therefore, neither they
nor any of their assets are combined or merged for purposes of tax liabilities
or before third parties or otherwise.
 
EIGHTEENTH:  LABOR RELATIONS.  In compliance with the obligations for which each
one of THE PARTIES is liable by signing this agreement, they declare that they
will be acting as independent corporations.  Thus, under no circumstances will
it be construed that there is any labor relation between them, discarding the
possibility of applying any labor and social security laws currently in
force.  Consequently, under no circumstances will THE PARTIES be allowed to hire
any employees or workers in the name and on behalf of the other party.
 
Regarding their respective workers and employees, THE PARTIES state that there
is no labor relationship between the workers and the employees of THE ASSIGNOR
with THE ASSIGNEE, nor vice versa.  Thus, THE PARTIES acknowledge being the
employers of their respective workers and employees in compliance with the
current applicable labor and social security laws.
 
NINETEENTH:  CONTACT ADDRESSES AND INFORMATION.  For the performance of the
agreement herein and compliance with its terms and conditions, as well as in
order to deliver any relevant notices, notifications and other communications,
THE PARTIES provide the following contact addresses and telephone numbers
 
ASSIGNORS
ASSIGNEE
2812Av. Independencia
Col. Centro
Zip code 31000, City of Chihuahua
State of Chihuahua, Mexico
Tel. (614) 415 1971
5101 California St., Suite 206
Col. Haciendas de Santa Fe
Zip code 31215, City of Chihuahua
State of Chihuahua, Mexico
Tel. (614) 200 8481

 
 
16

--------------------------------------------------------------------------------

 
 
In the event of change of address, both PARTIES agree to notify the other party
at least five (5) days in advance before the change is actually made.
 
TWENTIETH:  NOTICES, NOTIFICATIONS, AND COMMUNICATIONS.  THE PARTIES agree that
any notices, notifications or communications to be delivered to the other party
will be in writing.
 
Delivery of said documents may be performed by any of the following ways: 1) by
simple courier service delivered by hand or by registered mail, both with
acknowledgement of receipt; 2) By fax; or 3) by e-mail.  If by e-mail, delivery
will be considered valid and legally made only when reception of said e-mail has
been acknowledged by the addressee, replying by e-mail within three (3) calendar
days after it has been sent.
 
Likewise, THE PARTIES agree that any notices, notifications or communications
referring to the agreement herein will be effective on the day they are
received.  In the event that said messages include any time frame, said term
will begin on the day after its reception has been confirmed, regardless of
whether it is a business or a calendar day.
 
TWENTY FIRST: CONTACT PARTIES.  THE PARTIES agree that any notices,
notifications or communications sent by one party to another arising from the
terms and conditions of the agreement herein will be addressed to either one of
THE PARTIES:
 
ASSIGNORS
ASSIGNEE
HECTOR CERVANTES-TREJO
RAMIRO TREVIZO-GONZALEZ

 
 
17

--------------------------------------------------------------------------------

 
 
If any of THE PARTIES wishes to change the contact person listed above, THE
PARTIES agree to notify each other about said decision at least five (5)
calendar days prior to the date said change is actually made.  Failure to comply
with this obligation will imply that any notices, notifications or
communications sent and delivered to the original addressee of the PARTY making
the change will be legally effective in favor of the PARTY that has not been
notified on a timely basis, beginning from the delivery date and while said
failure subsists.
 
TWENTY FIRST:    COMPLETE AGREEMENT. This Agreement constitutes the entire
agreement and understanding between THE PARTIES relating to the subject matter
hereof, and supersedes all prior letters of intention, proposals, agreements,
reports, negotiations, mail, engagements and communications, whether written or
oral, held at an earlier date between them.
 
TWENTY SECOND:  AMENDMENTS.  The terms and conditions of the instrument herein
may only be modified by signing amendment agreements between THE PARTIES.  A
simple copy of the agreement herein shall be attached to said amendment
agreements in order to properly and fully construe the terms and conditions to
which THE PARTIES have agreed in connection with this business transaction.
 
TWENTY THIRD.  GOVERNING LAW,  The agreement herein shall be governed by and
construed in accordance with the applicable Mining Law, its Rules and
Regulations, and the Federal Civil Code of Mexico among other current applicable
provisions of the Mexican Law.
 
 
18

--------------------------------------------------------------------------------

 
 
TWENTY FOURTH.  JURISDICTION.  n the event of any controversy in connection with
the validity, intention, interpretation, compliance with or enforcement of this
Agreement, THE PARTIES expressly agree to be subject to the competent Courts and
Tribunals of the Morelos Judicial District in the City of Chihuahua, State of
Chihuahua, Mexico, forfeiting any other jurisdiction or right to which they
might be entitled in virtue of their present or future addresses or otherwise.
 
BEING WELL AWARE OF THE LEGAL FORCE AND SCOPE OF THE AGREEMENT HEREIN, THE
PARTIES EXECUTE THIS DOCUMENT ON THE TWENTY FIRST DAY OF MAY TWO THOUSAND TWELVE
IN THE CITY OF CHIHUAHUA, CHIHUAHUA, MEXICO.
 
 
(signature)
 
THE ASSIGNOR
 
CORPORACION KEDAH, S.A. DE C.V.
 
Represented herein by
 
Mr. HECTOR CERVANTES-TREJO
 
 


(signature)
 
THE ASSIGNEE
 
AMERICAN METAL MINING, S.A. DE C.V.
 
Represented herein by
 
Mr. RAMIRO TREVIZO-GONZALEZ
 
 19

--------------------------------------------------------------------------------